EXHIBIT 3
2/24/2021                                              Yahoo Mail - Remote Learning Procedures and Test To Stay




     Remote Learning Procedures and Test To Stay

     From: Treasure Mountain Junior High (tmjhpto@gmail.com)
     To:      holly_mcclure88@yahoo.com
     Date: Wednesday, January 13, 2021, 10:01 AM MST




                  View this email in your browser




                                                    Upcoming Dates
                                                    Jan 18, 2021 - Martin Luther King Day
                                                    Jan 25, 2021 - In Person Learning Returns
                                                    Feb 14-19 2021 - No School, Winter Break



            ADMIN NOTES

                Remote learning 1/13 through 1/22. Students return to in-person learning on 1/25
                Upon return, we will be implementing the "Test to Stay" program, students will be tested
                on a 2-week rotation.
                     Please note: students who opt out of testing may have to remain in remote learning
                       during the "Test to Stay" program as mandated by the Utah Department of health
                Parents must complete the testing consent form for students to be tested (it is the correct
                form even though the DAG ID is PCHS):
                https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh
                All students are expected to attend the live sessions. Attendance will be taken.
                Families and students should expect 6 to 8 hours of school work (including the live class
                time) each day.
                Please do not hesitate to reach out to the admin if you have any questions, comments or
                concerns.

            Daily Schedule




                                                                                                                  1/5
2/24/2021                                       Yahoo Mail - Remote Learning Procedures and Test To Stay




            The morning block of time is meant for students to complete coursework required for classes.
            It is the expectation that students are engaged in their learning during regular school hours.

            In the remote instruction schedule are students required to attend live virtual
            sessions?
            It is expected that students are in attendance at live sessions. Teachers will be mindful of
            individual student needs during emergency remote learning and should work with students and
            families who need exceptions.

            Will teachers monitor the amount of time a student spends online?
            Teachers are not required to determine and/or track the amount of time that a student is
            spending online but are responsible for taking attendance. As students log-in and engage in
            PCSD online learning platforms, their activity equates to being present for attendance
            purposes.


            Treasure Mt Jr High School Quarter 2 Report Cards are now available in PowerSchool.
            Students and parents can log in to PowerSchool and click the “Report Card” icon to view and
            print the report card as needed. Please direct questions about grades to your teachers via
            email.
            PowerSchool https://powerschool.pcschools.us/public/




                                                                                                             2/5
2/24/2021                            Yahoo Mail - Remote Learning Procedures and Test To Stay




                                    Admin Video from Caleb Fine.




                                               Sam Salinas


                                     SUPPORT YOUR PTO




            The AmazonSmile Foundation will donate 0.5% of the purchase price to the

                                                                                                3/5
2/24/2021                               Yahoo Mail - Remote Learning Procedures and Test To Stay



                         customer’s selected charitable organization,
                           Treasure Mountain Middle School PTO
                          https://smile.amazon.com/ch/XX-XXXXXXX




                           COMMUNITY RESOURCES




                                             Are you a Facebook user? Like
                                               our PTO page to ﬁnd up-to-
                                                date news and community
                                             information on the coronavirus
                                                       and more.
                                                    www.facebook.com/




            Every time you shop at our stores with your rewards card, we donate .5% of your
            total order to the nonproﬁt of your choice. Once signed in you can enroll or update
            in the Inspiring Donations Program under your Account Settings Treasure Mountain
            Middle School
            Organization Number: CM737

            Log Into to your account at www.smithsfoodanddrug.com
            Under my Account, click Inspiring Donations on the left side.
            Click Enroll, search for Treasure Mountain Middle School, Organization #CM737
            Click ‘Enroll’!!


                                                                                                   4/5
2/24/2021                                    Yahoo Mail - Remote Learning Procedures and Test To Stay




            Please take a moment to support the Treasure Mountain Jr. High
              PTSO. Paying your annual contribution does not require you to volunteer and
                                           supports important programs like:
                                                 Teacher mini-grants
                                                Teacher appreciation
                                            Behavior and honor roll awards
                                                   Testing snacks
                                                 End of year parties
            Click on the following link to donate the recommended $30: https://www.paypal.com/cgi-bin/webscr?
                                     cmd=_s-xclick&hosted_button_id=ZYQYYBXQQR57C

               Click on this link to donate another amount: https://www.paypal.com/cgi-bin/webscr?cmd=_s-
                                        xclick&hosted_button_id=FAPG5NVGDAFXY

              You may also send a check made out to “TMJH PTSO” with your student to the front
                                                   ofﬁce.




                            Copyright © 2021 Treasure Mountain Junior High, All rights reserved.
                                                      School PTO

                                                 Our mailing address is:
                                               Treasure Mountain Junior High
                                                     2530 Kearns Blvd
                                                 Park City, UT 84060-7473

                                                Add us to your address book



                                      Want to change how you receive these emails?
                               You can update your preferences or unsubscribe from this list.




                                                                                                                5/5
